Citation Nr: 1412180	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-37 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a spine disorder.

6.  Entitlement to service connection for a bilateral eye disorder.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for residuals of a left hand operation.

9.  Entitlement to service connection for residuals of bilateral hernia repair.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had qualifying active service from November 1974 to April 1975. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a September 2011 hearing, a transcript (Tr.) of which is of record.  Following the hearing, the undersigned held the record open for 60 days so as to allow the Veteran to submit additional evidence in support of his claims.  That evidentiary window has now expired and, thus, appellate review may proceed.  

As a final introductory matter, the Board observes that the Veteran has submitted documentation from the Social Security Administration (SSA), which confirms that he is unemployed and in receipt of disability benefits for diabetes mellitus and a spine disorder, identified as severe herniated nucleus pulposus.  The Veteran is not yet in receipt of service connection for either of those disorders.  Nevertheless, in light of the actions taken below, the Board considers the SSA records, in tandem with the Veteran's lay assertions of occupational impairment, sufficient to raise an implicit claim for a total disability rating based on individual unemployability (TDIU).  Accordingly, as this issue of TDIU entitlement has not yet been developed for appellate review, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of service connection for hypertension (claimed as high blood pressure), a heart disorder other than hypertension, a spine disorder, a bilateral eye disorder, diabetes mellitus, residuals of a left hand operation, and residuals of bilateral hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1998 rating decision, the RO denied service connection for a dental disorder (then claimed as dental trauma).

2.  Evidence received since the March 1998 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a dental disorder.

3.  The Veteran's elevated cholesterol is considered to be a laboratory test result and is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision that denied service connection for a dental disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of service connection for a dental disorder and therefore that issue is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The requirements for service connection for a disability manifested by elevated cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant dental issue.  The VCAA does not apply to the issue of high cholesterol because it is being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A.  Duty to Notify

VA has satisfied its duty to notify the Veteran in accordance with 38 U.S.C.A. § 5103(a).  Specifically, the AOJ has sent the Veteran a notice letter in July 2009, prior to the initial adjudication.  That letter not only has comported with the general notice provisions set forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), but also has satisfied the particular VCAA requirements governing petitions to reopen outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006) for the dental issue.

B.  Duty to Assist

VA also has satisfied its duties to assist the Veteran pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In this regard, the AOJ has obtained copies of the Veteran's service records, as well as all post-service treatment records that he has identified in connection with his dental and cholesterol claims.  The Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to those claims, which are only issues upon which the Board has reached a final decision in this case.  

In addition to obtaining relevant service and post-service records, the duty to assist includes providing an examination when necessary to support a claim.  Here, however, the Board has decided not to reopen the Veteran's dental claim and, thus, no VA examination is warranted with respect to that issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (noting that VA does not have a duty to provide an examination if a claim is not reopened).  

Nor is an examination warranted with respect to the Veteran's original claim for service connection for elevated cholesterol.  As discussed in further detail below, the probative evidence does not show that this laboratory finding constitutes a disability for VA compensation purposes.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2) (holding that a VA examination is in order when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim).   

As an additional matter regarding the duty to assist, the Veteran has been afforded the opportunity to testify at a hearing before the undersigned.  During that September 2011 proceeding, the undersigned has explained to the Veteran the issues on appeal, as well as the elements required to substantiate those claims.  The undersigned also has participated in the thorough presentation by the Veteran's representative, and has asked additional questions necessary to illuminate the matters on appeal, as related to the elements needed to establish those claims.  
As noted in the Introduction, the record was left open after the Board hearing to allow for the submission of additional, pertinent evidence.  Through such actions, the undersigned has satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

Accordingly, having established that the duties to notify and assist have been satisfied with respect to the claims decided herein, the Board finds that appellate review of those issues may now proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Petition to Reopen

The Veteran seeks service connection for a dental disorder, characterized as a loss of teeth due to dental trauma.  Notably, however, he filed a prior claim for such a disability, which was denied in a March 1998 rating decision that he did not appeal.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 20.1110, 20.1103 (2013).  Nor has new and material evidence been received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  A record was received in April 1998 making it new, but it was not material because it only stated that dental records were not available.  Therefore, as that March 1998 rating decision is now final, the Veteran's dental claim may only be reopened if new and material evidence is received.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  
See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's dental claim.  

This issue was initially denied because the extant in 1998 record did not reveal any residuals of dental trauma.  See March 1998 Rating Decision.  Such a lack of evidence was considered crucial as VA benefits were only payable for tooth loss resulting from substantive damage to the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Moreover, to merit compensation, there had to be demonstrable bone loss incurred through trauma or disease, such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.  None was shown in the Veteran's case.  Nor did the record reveal that he had any treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease for which service connection might be established for the purposes of dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a).  As such, the Veteran was also denied entitlement to that particular set of VA benefits.

Notably, none of the provisions governing VA compensation for dental disorders, or service connection for dental treatment purposes, have substantively changed since the last final denial of the Veteran's claim.  Nevertheless, he now professes to meet those criteria as a consequence of dental trauma incurred during "hand-to-hand combat" training.  See 2011 Board Hearing Tr. at 3.  Moreover, the representative for the Veteran has indicated that this alleged trauma occurred while he was deployed on active duty for training (ACDUTRA) between November 11, 1974, and April 19, 1975.  Id.

While a layperson, the Veteran is competent to attest to an ACDUTRA injury that he has personally sustained.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  Similarly, the representative for the Veteran is capable of providing contextual details gleaned through personal discussions with the Veteran.  In addition, both parties' assertions are presumed credible for the purpose of determining whether they are new and material.  See Fortuck, 17 Vet. App. at 179-80; Justus, 3 Vet. App. at 513.

Conversely, neither party has the requisite skill or training to establish that the Veteran has a current dental disorder for which VA compensation is payable, or that he suffers from a condition for which service connection is available for purposes of dental treatment.  To the contrary, such complex medical questions require specialized expertise, which far exceeds the scope of common knowledge.  
See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting a layperson is competent to  attest to matters of personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, neither party is competent, because they lack dental training and experience, to establish a current dental disability to trigger VA's duty to assist.

Tellingly, the VA treatment records received since March 1998 rating decision are devoid of any dental abnormalities apart from isolated complaints of toothaches and a clinical notation that the Veteran has two gold teeth.  See VA Outpatient Treatment Records dated October 2004 and July 2013.  Such findings are no more valid for VA compensation or dental treatment purposes than are the bleeding gums and tooth pain noted in the record at the time of the last adjudication.  It follows that, while the Veteran's recently received VA records qualify as new evidence, they are not material with respect to his previously denied claim.  

The Board recognizes that, in addition to seeking VA treatment, the Veteran has attested to visiting private dentists, both shortly after leaving the military and within "a year or so" of his September 2011 hearing.  See Board Hearing Tr. at 4-6.  However, he has not submitted any of his private dental records, nor provided any information that would enable VA to obtain such evidence on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street); see also 38 C.F.R. § 3.159(c)(i) (noting that the claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided).

Absent any other showing of compensable residuals of dental trauma, or a condition contemplated by the provisions governing service connection for dental treatment, the Board finds that new and material evidence has not been submitted with respect to the Veteran's previously denied claim.  It follows that his petition to reopen service connection for a dental disorder is denied.

III.  Service Connection

The Veteran also seeks service connection for a disability manifested by high cholesterol, which he claims to have contracted by "eating a lot of [greasy] seafood" during his period of ACDUTRA.  See 2011 Board Hearing Tr. at 14.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for a disability resulting from a disease or injury that was incurred or aggravated while performing ACDUTRA, or for a disability resulting from an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§§ 101(24), 106 (West 2002).

Establishing service connection on a direct basis generally requires evidence demonstrating:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the initial Hickson element has not been met as the Veteran does not have a current disability manifested by high cholesterol.  Indeed, no such disability has been shown to exist before, during, or after the receipt of his service-connection claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).   

The Board recognizes that, throughout the pendency of the Veteran's claim, he has been monitored for elevated levels of low-density lipoprotein (LDL) cholesterol.  See e.g., January 2014 and November 2013 VA Outpatient Treatment Records.  However, while considered a risk factor for ischemic heart disease and other disorders, high LDL cholesterol is not a disability for which VA compensation is payable in isolation.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (defining a "disability," for VA rating purposes, as an impairment in earning capacity resulting from a diagnosed disease or injury, or the residuals thereof).  Rather, to establish entitlement to the benefits sought on appeal, there must be competent evidence of additional impairment, as discernible through VA's Schedule for Rating Disabilities.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (distinguishing between laboratory findings, such as hyperlipidemia and elevated triglycerides, and disabilities contemplated by the Rating Schedule.).  

Relevant to this question of additional impairment, the Veteran has filed a separate claim for service connection for a heart disorder, characterized as residuals of a myocardial infarction.  The resolution of that issue requires additional development, which, as outlined below, includes an evaluation of the Veteran's underlying heart disorder symptoms and risk factors, such as high cholesterol.  It follows that this specific clinical manifestation may be contemplated in a future award of service connection.  However, to grant such benefits in this instance would be premature.  

Moreover, not only would an award of service connection for high cholesterol, standing alone, contravene VA's established definition of "disability," but it would also potentially compensate the Veteran twice for the same clinical manifestation if, indeed, his heart disorder claim is granted.  This, in turn, would violate VA's anti-pyramiding provisions.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions).  

Accordingly, while the Veteran's high cholesterol may one day be contemplated as a manifestation of service-connected disability, it is at present tantamount to a mere symptom, like pain, which, absent a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In reaching this determination, the Board does not doubt the Veteran's sincere belief that he has a current disability, manifested by high cholesterol, which is distinct from any current heart disorder and, thus, warrants separate compensation.  However, just as the Veteran lacks the clinical expertise to diagnose a dental disorder for VA compensation or treatment purposes, he also is missing the specialized knowledge and training required to translate laboratory findings of high cholesterol into a valid diagnosis.  See Kahana, 24 Vet. App. at 438; but see Jandreau v. Nicholson, 492 F.3d at 1376-77 n.4 (Fed. Cir. 2007).  It follows that his assertions of a separate disability, manifested by those findings, are insufficient to establish such a diagnosis without corroborating medical evidence.  No such evidence has been presented and, thus, there can be no valid service-connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Accordingly, the Board need not further address the Veteran's assertions as to remaining Hickson criteria, which would only matter if the initial requirement for service connection had been met.  Absent such a threshold finding, there is no reasonable doubt to resolve in the Veteran's favor with respect to the high cholesterol issue; consequently, it is denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.3 (2013).


ORDER

New and material evidence having not been presented, the Veteran's claim for service connection for a dental disorder is denied.  

Service connection for a disability manifested by high cholesterol is denied.


REMAND

In contrast with the issues decided above, the Veteran's remaining claims for a heart disorder, hypertension, a spine disorder, a bilateral eye disorder, diabetes mellitus, and residuals of a left hand operation and bilateral hernia repair are not yet ripe for adjudication.  Rather, each of those service-connection claims requires additional development, including the procurement of outstanding VA and private treatment records and the solicitation of VA examinations and etiological opinions.  38 C.F.R. § 19.9 (2013) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.")

Accordingly, the case is REMANDED for the following actions:

1.  Proivde the Veteran with proper 5103 notice regarding the bilateral eye and diabetes mellitus issues.

2.  Obtain and associate with the paper or electronic claims file all records of treatment relevant to the Veteran's heart, hypertension, spine, bilateral eye, diabetes, left hand, and hernia claims, which have been generated by the Charleston, South Carolina VA Medical Center since January 17, 2014 (the date of the most recent records associated with the Virtual VA efolder). 

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any private medical records that he identifies in connection with his pending claims, to expressly include:

(a)  any records from the former Mary Immaculate Hospital in Jamaica, Queens (a borough of New York City), in addition to those previously obtained documenting his July 1992 treatment for a myocardial infarction;

(b)  any records from the former St. Vincent's Catholic Medical Center in Manhattan (a borough of New York City), in addition to those previously obtained documenting his July 1991 lumbar disc surgery;

(c)  any outstanding records from "Dr. T. Malanum" in Flatbush, Brooklyn (a borough of New York City) pertaining to the Veteran's treatment for back problems;

(d)  any outstanding records from the "Dr. Carlisle St. Martin" in Forest Hills, Queens (a borough of New York City), pertaining to the Veteran's treatment for back problems and diabetes;
 
(e)  any outstanding records from "Dr. S.M. Geourzoung" in St. Albans, Queens (a borough of New York City), pertaining to the Veteran's treatment for a bilateral hernia;

(f)  any outstanding records from the "Dr. Rosenfeld" in Forest Hills, Queens (a borough of New York City), pertaining to the Veteran's treatment for erectile dysfunction associated with his hernia surgery;
 
(g)  any outstanding records pertaining to surgery performed on the Veteran's left hand.    

If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193; 38 U.S.C.A. 
§ 5103A(2)(B).

4.  If any of the records requested in items 1 and 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

5.  After completing the development requested in items 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed hypertension, and any other heart disorder found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinions:

a)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed hypertension had its onset in, or is otherwise directly related to, his period of qualifying active service.

b)  State whether it is at least as likely as not (a probability of 50 percent or greater) that any other current heart disorder had its onset in, or is otherwise directly related to, the Veteran's period of qualifying active service.

For the purpose of providing the above opinions, the VA examiner is directed to consider the Veteran's allegations of "going through a lot of stress" during his period of ACDUTRA.  See Board Hearing Tr. at 7.  The examiner should also consider the lay and clinical evidence of record pertaining to the Veteran's 1992 myocardial infarction and ensuing cardiovascular problems, to expressly include those noted in the report of his August 1995 VA general examination.

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

6.  After completing the development requested in items 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any spine disorder found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinion:

State whether it is at least as likely as not (a probability of 50 percent or greater) that any current spine disorder had its onset in, or is otherwise directly related to, the Veteran's period of qualifying active service.

For the purpose of providing this opinion, the VA examiner is directed to consider the Veteran's allegations of "being struck" and thereby injuring his back during in-service training exercises, but being deterred by his drill instructor from seeking appropriate medical care.  See Board Hearing Tr. at 8, 10.  The examiner should also consider the Veteran's assertions of recurrent low back pain, and related symptoms, persisting since ACDUTRA.  Finally, the examiner should consider the records pertaining to the Veteran's July 1991 lumbar laminectomy, conducted at St. Vincent's Hospital in New York, and all subsequent clinical evidence of thoracic and lumbar spine symptoms, to expressly include those noted in his August 1995 VA general examination report.  

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

7.  After completing the development requested in items 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any eye disorder found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinion:

State whether it is at least as likely as not (a probability of 50 percent or greater) that any current eye disorder had its onset in, or is otherwise directly related to, the Veteran's period of qualifying active service.

For the purpose of providing this opinion, the VA examiner is directed to consider the Veteran's allegations of developing a "sensation of burning" in his eyes while performing training exercises during ACDUTRA.  See Board Hearing Tr. at 13.  The examiner should also consider the Veteran's assertions of progressively worsening vision problems since leaving the military, and his documented treatment for "poor eyesight" and related symptoms.

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

8.  After completing the development requested in items 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  


The VA examiner should provide the following opinion:

State whether it is at least as likely as not (a probability of 
50 percent or greater) that the Veteran's diabetes mellitus had its onset in, or is otherwise directly related to, his period of qualifying active service.

For the purpose of providing this opinion, the VA examiner is directed to consider the Veteran's allegations of eating "greasy" food and otherwise maintaining a poor diet during ACDUTRA.  See Board Hearing Tr. 14.  The examiner should also consider all lay and clinical evidence of record pertaining to the Veteran's 1992 diagnosis and subsequent treatment for insulin-dependent diabetes, including that expressly noted in his August 1995 VA general examination report.  

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

9.  After completing the development requested in item 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any left hand disorder found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinion:

State whether it is at least as likely as not (a probability of 50 percent or greater) that any current left hand disorder had its onset in, or is otherwise directly related to, the Veteran's period of qualifying active service.

For the purpose of providing this opinion, the VA examiner is directed to consider the Veteran's allegations of injuring his left hand during in-service training exercises, but being deterred by his drill instructor from seeking appropriate medical care.  
See Board Hearing Tr. at 11-12.  The examiner should also consider the Veteran's assertions of recurrent left hand pain, and related symptoms, persisting since ACDUTRA, as well as all clinical evidence of record pertaining to the subsequent degenerative changes in his left upper extremity.  

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

10.  After completing the development requested in items 1-3 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any postoperative hernia residuals found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review.  

The VA examiner should provide the following opinion:

State whether it is at least as likely as not (a probability of 50 percent or greater) that any current postoperative hernia residuals had their onset in, or is otherwise directly related to, the Veteran's period of qualifying active service.

For the purpose of providing this opinion, the VA examiner is directed to consider the Veteran's allegations of injuring his groin by "lift[ing] heavy stuff around" during his period of ACDUTRA.  See Board Hearing Tr. at 18.  The examiner should also consider the complaints of groin pain noted in the Veteran's service treatment records, as well as the subsequent lay and clinical evidence leading up to his hernia repair surgeries and postoperative symptoms, including those noted in his August 1995 VA general examination report.

A report of the examination must be prepared and associated with the paper or electronic claims file.  A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

11.  After undertaking any other development necessary, readjudicate the appeal.  If any benefi sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


